EXHIBIT 31.1 RULE 13A-14(A)/15D-14(A) CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Paul Egan, certify that: 1. I have reviewed this annual report on Form 10-K of Rahaxi, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material factnecessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the small business issuer as of, and for, the periods presented in this report; 4. The small business issuer's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the small business issuer and have: (a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the smallbusiness issuer, including its consolidated subsidiaries, is made knownto us by others within those entities, particularly during the periodin which this report is being prepared; (b)Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c)Evaluated the effectiveness of the small business issuer'sdisclosure controls and procedures and presented in this report ourconclusions about the effectiveness of the disclosure controls andprocedures, as of the end of the period covered by this report based on such evaluation; and (d)Disclosed in this report any change in the small business issuer's internal control over financial reporting that occurred during the small business issuer's most recent fiscal quarter (the small business issuer's fourth fiscal quarter in the case of an annual report) thathas materially affected, or is reasonably likely to materially affect, the small business issuer's internal control over financial reporting; and 5. The small business issuer's other certifying officer and I have disclosed,based on our most recent evaluation of internal control over financialreporting, to the small business issuer's auditors and the audit committee ofthe small business issuer's board of directors (or persons performing theequivalent functions): (a)All significantdeficiencies and material weaknesses in the designor operation of internalcontrol overfinancialreportingwhich are reasonablylikely toadverselyaffectthe smallbusinessissuer's ability to record, process, summarize and report financial information; and (b)Any fraud, whether or not material, that involves management orother employees who have a significant role in the small business issuer's internal control over financial reporting. DatedNovember 13, 2009 /s/ Paul Egan Paul Egan President and Chief Executive Officer (Principal Executive Officer)
